Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
None of the references, either singularly or in combination, discloses or even suggests:
As per claim 1, a system for providing an on-line sneaker fantasy league game, comprising: determine a game price for the sneaker style based on at least one transaction record from the set of transaction records, and fluctuate the game price of the sneaker style during game play at end of a fluctuation period based on at least one transaction record from the set of transaction records.
As per claim 2, a method for determining a game price for a sneaker style in an on-line sneaker fantasy league provided by a game server system comprising: determining a game price for the sneaker style based on at least one transaction record from the set of transaction records using the game server system, and fluctuating the game price of the sneaker style during game play at end of a fluctuation period based on at least one transaction record from the set of transaction records using the game server system.
As per claim 3, a non-transient machine readable media accessible by at least one processor in a game server system that when read by the at least one processor directs the processor to perform the method comprising: determining a game price for the sneaker style based on at least one transaction record from the set of transaction records, and fluctuating the game price of the 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale








/Ronald Laneau/
Primary Examiner, Art Unit 3715